Citation Nr: 1757801	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-02 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and intervertebral disc syndrome with spondylosis of the lumbar spine

2.  Entitlement to an initial compensable evaluation for residual scar, status post lumbar spine fusion.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 to February 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part awarded service connection for lumbar spine and scar disabilities; the AOJ assigned 10 percent and noncompensable evaluations for those disabilities, respectively, effective March 1, 2009, the date following the Veteran's discharge from service.  The Veteran timely appealed the assigned evaluations for those disabilities.  

The Veteran testified at a Board hearing before the undersigned in September 2015.

This case was before the Board in November 2016, when the above noted issues were remanded for additional development and clarification.  During the pendency of the appeal, in a September 2017 rating decision, the AOJ awarded the Veteran an initial 20 percent evaluation for his lumbar spine disability, effective March 1, 2009.  The Board has recharacterized that issue on appeal in order to comport with that award of benefits.  

The issue of an increased evaluation for the Veteran's lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the appeal period, the Veteran is shown to have one linear scar of the central lower back that is painful. 


CONCLUSION OF LAW

The criteria for establishing a 10 percent evaluation, but no higher, throughout the appeal period for a residual scar, status post lumbar spine fusion, have been met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4,118, Diagnostic Code 7804 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Scars are evaluated pursuant to Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.  38 C.F.R. § 4.118.

Scars or disfigurement of the head, face, or neck are rated pursuant to Diagnostic Code 7800.

Scars, not of the head, face, or neck that are deep and nonlinear are rated pursuant to Diagnostic Code 7801.  Under Diagnostic Code 7801, a 10 percent disability evaluation is warranted for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  

Diagnostic Code 7802 provides a 10 percent disability evaluation for scars that are superficial and nonlinear, and not located on the head, face, or neck, that are of an area or areas of 144 sq. inches (929 sq. cm.), or greater.  Note (1) to Diagnostic Code 7802 defines a superficial scar as one not associated with underlying soft tissue damage. 

Scars that are unstable or painful are rated pursuant to Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  Note (1) indicates that 


an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Diagnostic Code 7805 provides that scars should be evaluated pursuant to Diagnostic Codes 7800 through 7804 and adds that any disabling effect(s) not considered in those rating criteria should be evaluated under an appropriate Diagnostic Code.   

The Veteran's service-connected residual scar, status post lumbar spine fusion, has been assigned a noncompensable evaluation under Diagnostic Code 7804 from March 1, 2009, the date following the Veteran's discharge from service.  

Turning to the evidence, the Veteran underwent a VA general examination in December 2008.  An examination of his skin revealed a linear scar at the lumbar area from his surgery that measured 12 cm by 0.1 cm.  The examiner noted the scar was level with no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, or abnormal texture.  Additionally, he noted there was no limitation of motion associated with the scar.  

In the Veteran's February 2010 Notice of Disagreement, he stated that although his December 2008 VA examination did not note any subjective complaints regarding his scar, he had reported to the examiner that he had severe pain while bending during the examination, in part due to his scar being stretched and pulled.  

At the September 2015 Board hearing, the Veteran testified that his scar is tender to the touch, and is painful when he tries to bend or stretch.  

The Veteran underwent a VA scar examination in December 2016.  On examination, the examiner noted a scar on the Veteran's central lower back.  The scar was linear, measuring 5 cm by 0.1 cm.  The examiner noted the Veteran's scar 


was painful, as the Veteran reported the scar to be painful during belt wear around his waist.  However, the examiner noted the Veteran's scar was not tender or unstable, with no frequent loss of covering of skin over the scar.  Additionally, the examiner stated the Veteran's scar did not result in limitation of function, any complications, or impact his ability to work.  Subsequently, in a January 2017 opinion, the examiner opined that there was no current instability or pain associated with the Veteran's scar or post-surgical region.  

Based on the foregoing evidence, the Board finds that a 10 percent evaluation for the Veteran's residual scar, status post lumbar spine fusion, is warranted throughout the appeal period.

As discussed above, the December 2008 and December 2016 examinations revealed the Veteran has one linear scar, located on his central lower back.  Additionally, at the December 2016 examination, the examiner noted that the Veteran's scar was painful, but not unstable.  Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; thus, these findings are commensurate with a 10 percent evaluation under Diagnostic Code 7804.  

While the Board notes that the Veteran's scar was not noted to be painful at the December 2008 VA examination, this was a general medical examination, and not a specific examination of the Veteran's scar.  Further, the Veteran competently and credibly reported in his February 2010 Notice of Disagreement, as well as his September 2015 Board hearing, that his scar has been painful throughout the entire appeal period.  Thus, the Board finds that a 10 percent evaluation under Diagnostic Code 7804 is warranted for the entire appeal period.  

Additionally, the Board notes that in his January 2017 opinion, the December 2016 examiner stated that there was no current pain associated with the Veteran's scar or post-surgical region.  However, the Board gives this opinion little weight, as it is entirely inconsistent with the findings on the December 2016 examination, as well as the Veteran's competent and credible reports.  

In short, the December 2008 and December 2016 examination reports, in conjunction with the Veteran's lay statements, demonstrate one painful, but not unstable, scar of the central lower back.  Such findings commensurate to a 10 percent evaluation under Diagnostic Code 7804.  

The Board has also considered whether an evaluation in excess of 10 percent is warranted for the Veteran's scar under Diagnostic Codes 7800, 7801, 7802, and 7805.  However, the Board finds that these Diagnostic Codes are not applicable based on the facts of this case.  Diagnostic Code 7800 is not for application as the Veteran's scar is not located on his head, face, or neck.  Similarly, Diagnostic Codes 7801 and 7802 are not for application because the evidence does not show that the Veteran' scar is nonlinear.  Lastly, Diagnostic Code 7805 is not for application, as there is no evidence of any disabling effects of the Veteran's scar that are not already contemplated by Diagnostic Code 7804.  

Accordingly, based on the above, a 10 percent evaluation, but no higher, is awarded throughout the appeal period for the Veteran's residual scar, status post lumbar spine fusion.  See 38 C.F.R. §§ 4.17, 4.118, Diagnostic Code 7804 (2017).  

In so reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

A 10 percent evaluation, but no higher, throughout the appeal period for the Veteran's residual scar, status post lumbar spine fusion, is granted.  



REMAND

In the November 2016 remand, the Board directed the RO to schedule the Veteran for a new VA back examination in order to determine the current severity of his lumbar spine disability.  Specifically, the Board instructed the VA examiner to perform full range of motion testing of the Veteran's lumbar spine, to include testing for pain in both active and passive motion.

A new VA back examination was obtained in January 2017.  However, while the VA examiner included range of motion results of the Veteran's lumbar spine in active motion, he did not perform range of motion testing of his lumbar spine in passive motion.  Thus, the Board must again remand this issue for a new VA examination in order to ensure compliance with its previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  

Full range of motion testing must be performed.  The examiner should test for pain in range of motion of 
the lumbar spine in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale. 

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


